Exhibit 10.4
 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED
IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE
SECURITIES UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR
UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.
 
THE SECURITIES REPRESENTED HEREBY MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE
TERMS OF A SECURITIES PURCHASE AGREEMENT BETWEEN THE COMPANY AND THE SECURITY
HOLDER DATED JUNE [   ], 2015, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.
 
COPSYNC, INC.
 
STOCK PURCHASE WARRANT
 
 
THIS CERTIFIES that __________________ (the “Holder”) is entitled, upon the
terms and subject to the conditions hereinafter set forth in this Warrant (this
“Warrant”), at any time on or after (except as otherwise limited below) the date
of the applicable event specified below and on or prior to the Expiration Date,
but not thereafter, to subscribe for and to purchase from COPsync, Inc., a
Delaware corporation (the “Company”), shares of the Company's common stock,
0.0001 par value (the “Common Stock”).
 
This Warrant is issued pursuant to a Securities Purchase Agreement and in
connection with the issuance to the Holder of a Convertible Promissory Note (the
“Note”) of even date herewith, and is one of the Warrants (collectively, the
“Warrants”) being issued in connection with the issuance of a series of
Convertible Promissory Notes of like tenor (collectively, “Notes”) being issued
by the Company to raise interim financing of up to $2 million (the
“Offering”).  Capitalized terms used herein, but not otherwise defined, shall
have the meanings ascribed to such terms in the Securities Purchase Agreement.
 
The following is a statement of the rights of the Holder of this Warrant and the
conditions to which this Warrant is subject, to which the Holder, by the
acceptance of this Warrant, agrees:
 
1.             Certain Definitions.
 
1.1           “Change of Control” means any liquidation, dissolution or winding
up of the Company, either voluntary or involuntary, and shall be deemed to be
occasioned by, or to include, (i) the acquisition of the Company by another
entity by means of any transaction or series of related transactions (including,
without limitation, any stock acquisition, reorganization, merger or
consolidation) unless the Company’s shareholders of record as constituted
immediately prior to such acquisition or sale will, immediately after such
acquisition or sale (by virtue of securities issued as consideration for the
Company’s acquisition or sale or otherwise) hold at least a majority of the
voting power of the surviving or acquiring entity, or its direct or indirect
parent entity (except that the sale by the Company of shares of its capital
stock to investors in bona fide equity financing transactions shall not be
deemed a Change of Control for this purpose) or (ii) a sale, exclusive license
or other disposition of all or substantially all of the assets of the Company,
including a sale, exclusive license or other disposition of all or substantially
all of the assets of the Company’s subsidiaries, if such assets constitute
substantially all of the assets of the Company and such subsidiaries taken as a
whole. 


1.2           “Exercise Price” means (i) the Public Offering Price, if a Public
Offering closes prior to October 1, 2015, or (ii) $0.15, if a Public Offering
does not close prior to October 1, 2015.
 
1.3           “Expiration Date” means that date that is five years after the
issue date set forth above.
  
1.4           “Public Offering” means a firm commitment underwritten public
offering of the Company’s Common Stock pursuant to a registration statement
declared effective by the Securities and Exchange Commission which closes before
October 1, 2015 and results in gross proceeds to the Company of at least $6
million.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5            “Public Offering Price” means the price per share of the
Company's Common Stock offered to public investors in a Public Offering, without
regard to any underwriting discount or expense (as appropriately adjusted to
reflect stock dividends, stock splits, combinations, recapitalizations and the
like with respect to the Company’s capital stock after the date hereof).
 
1.6           “Shares” means the shares of Common Stock issuable under this
Warrant, computed in accordance with Section 2 below.
 
2.             Number of Shares and Exercise Price
 
2.1           This Warrant shall be exercisable for [•] Shares at the Exercise
Price.
 
2.2           This Warrant may be exercised on or prior to the Expiration Date
at any time upon the earlier of: (i) the closing of a Public Offering; or (ii)
October 1, 2015.
 
3.             Exercise of Warrant
 
3.1           The purchase rights represented by this Warrant are exercisable by
the Holder, in whole or in part, by the surrender of this Warrant and the Notice
of Exercise annexed hereto duly executed at the Company’s principal executive
office (or such other office or agency of the Company as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), and upon payment of the aggregate Exercise Price of the
Shares thereby purchased (by cash or by check or bank draft payable to the order
of the Company); whereupon the Holder shall be entitled to receive a certificate
for the number of Shares so purchased. The Company agrees that if at the time of
the surrender of this Warrant and purchase of the Shares, the Holder shall be
entitled to exercise this Warrant, the Shares so purchased shall be issued to
the Holder as the record owner of such Shares as of the close of business on the
date on which this Warrant shall have been exercised as aforesaid or on such
later date requested by the Holder or on such earlier date agreed to by the
Holder and the Company.
 
3.2           In lieu of exercising this Warrant by payment of cash or check or
bank draft payable to the order of the Company pursuant to subsection 3.1 above,
the Holder may elect to receive Shares equal to the value of this Warrant (or
the portion thereof being exercised), at any time after the date hereof and
before the close of business on the Expiration Date, by surrender of this
Warrant at the principal executive office of the Company, together with the
Notice of Cashless Exercise annexed hereto, in which event the Company will
issue to the Holder Shares in accordance with the following formula:
 
                  Y(A-B)
X     =            A
 
Where,
X
=
The number of Shares to be issued to Holder;
 
Y
=
The number of Shares for which the Warrant is being exercised;
 
A
=
The fair market value of one Share; and
 
B
=
The Exercise Price.

 
(a) For purposes of this subsection 3.2, the fair market value of a Share is
defined as follows:
 
(i) if the Holder exercises within three days of the closing of the Public
Offering, then the fair market value shall be the Public Offering Price;
 
(ii) if the Holder exercises after receipt of a notice of a Change of Control
but before a Change of Control, then the fair market value shall be the value to
be received in such Change of Control by the holders of the Company's Common
Stock;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) if the exercise occurs more than three days after the closing of the
Public Offering, and:
 
(1) if the Common Stock is traded on a national securities exchange, the fair
market value shall be the last sale price on the trading day immediately prior
to the Company's receipt of the Notice of Conversion or, if no sale of the
Company's Common Stock took place on the trading day immediately prior to the
receipt of the Notice of Conversion, then the fair market value shall be the
last sale price on the most recent day prior to the receipt of the Notice of
Conversion on which trades were made and reported; or
 
(2) if the Common Stock is traded over-the-counter, the value shall be deemed to
be the last sale price on the trading day immediately prior to the Company's
receipt of the Notice of Conversion or, if no sale of the Company's Common Stock
took place on the trading day immediately prior to the receipt of the Notice of
Conversion, then the fair market value shall be the last sale price on the most
recent day prior to the receipt of the Notice of Conversion on which trades were
made and reported;
 
(iv) if there is no active public market for the Common Stock, the fair market
value thereof shall be determined in good faith by the Company’s Board of
Directors.
 
3.3           The exercise or conversion of this Warrant in connection with a
Change of Control may, at the election of the Holder, be conditioned upon the
closing of such Change of Control, in which event the Holder shall not be deemed
to have exercised or converted this Warrant until immediately prior to the
closing of such Change of Control.
 
4.             Nonassessable
 
The Company covenants that all Shares which may be issued upon the exercise of
this Warrant will be validly issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof.  Certificates for
Shares purchased hereunder shall be delivered to the Holder promptly after the
date on which this Warrant shall have been exercised.
 
5.             Fractional Shares
 
No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant.  With respect to any fraction of a share
called for upon the exercise of this Warrant, such fractional share shall be
rounded down to the nearest whole share, and the Company shall pay to the Holder
the amount of such fractional share multiplied by an amount equal to such
fraction multiplied by the then current fair market value (determined in
accordance with Section 3.2(a)) of a Share shall be paid in cash to the Holder.
 
6.             Charges, Taxes and Expenses
 
Issuance of certificates for Shares upon the exercise of this Warrant shall be
made without charge to the Holder hereof for any issue or transfer tax or other
incidental expense in respect of the issuance of such certificate, all of which
taxes and expenses shall be paid by the Company, and such certificates shall be
issued in the name of the Holder.
 
7.             No Rights as Shareholders
 
This Warrant does not entitle the Holder to any voting rights or other rights as
a shareholder of the Company prior to the exercise hereof.
 
8.             Saturdays, Sundays, Holidays, etc.
 
If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday, a Sunday or a legal
holiday, then such action may be taken or such right may be exercised on the
next succeeding day that is not a Saturday, Sunday or legal holiday.
 
 
 

--------------------------------------------------------------------------------

 
 
9.             Adjustments
 
The Exercise Price and the number of Shares purchasable hereunder are subject to
adjustment from time to time as set forth in this Section 9.
 
9.1       Reclassification, etc.  If the Company, at any time while this
Warrant, or any portion hereof, remains outstanding and unexpired by
reclassification of securities or otherwise, shall change any of the securities
as to which purchase rights under this Warrant exist into the same or a
different number of securities or any other class or classes, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Exercise
Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 9.
 
9.2       Subdivision or Combination of Shares.  In the event that the Company
shall at any time subdivide the outstanding securities as to which purchase
rights under this Warrant exist, or shall issue a stock dividend on the
securities as to which purchase rights under this Warrant exist, the number of
securities as to which purchase rights under this Warrant exist immediately
prior to such subdivision or to the issuance of such stock dividend shall be
proportionately increased, and the Exercise Price shall be proportionately
decreased, and in the event that the Company shall at any time combine the
outstanding securities as to which purchase rights under this Warrant exist, the
number of securities as to which purchase rights under this Warrant exist
immediately prior to such combination shall be proportionately decreased, and
the Exercise Price shall be proportionately increased, effective at the close of
business on the date of such subdivision, stock dividend or combination, as the
case may be.
 
9.3       Cash Distributions.  No adjustment on account of cash dividends or
interest on the securities as to which purchase rights under this Warrant exist
will be made to the Exercise Price under this Warrant.
 
10.           Notice of Certain Events
 
The Company will provide notice to the Holder with at least 20 days notice prior
to the closing of a Change of Control or a Public Offering.  Such notice shall
be in accordance with the notice provision included at Section 7(f) of the
Securities Purchase Agreement of even date herewith.
 
11.           Purchase Rights; Fundamental Transactions.  In addition to any
adjustments pursuant to Section 9 above, if at any time the Company grants,
issues or sells any options, convertible securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of Common
Stock (“Purchase Rights”), then the Holder will be entitled to acquire, upon the
terms applicable to such Purchase Rights, the aggregate Purchase Rights which
the Holder could have acquired if the Holder had held the number of shares of
Common Stock acquirable upon complete exercise of this Warrant immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.
 
12.           Miscellaneous
 
12.1         Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or destruction,
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company shall execute and deliver, in lieu of this Warrant, a
new Warrant executed in the same manner as this Warrant and of like tenor and
amount. 


12.2         Waivers and Amendments.  This Warrant and the obligations of the
Company and the rights of the Holder under this Warrant may be amended, waived,
discharged or terminated (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely) with the written consent of the Company (which shall not be
required in connection with a waiver of rights in favor of the Company) and the
holders of at least a majority of the then-outstanding aggregate principal
amount under the Notes; provided, however, that no such amendment or waiver
shall reduce the number of Shares represented by this Warrant without the
consent of the Holder hereof; and provided further, however, that nothing shall
prevent the Holder from individually agreeing to waive the observation of any
term of this Warrant.  Any amendment, waiver, discharge or termination effected
in accordance with this Section12.2 shall be binding upon the Company, the
Holder, and except pursuant to a waiver by an individual holder of another
Warrant pursuant to the final proviso in the immediately preceding sentence,
each other holder of Warrants.
 
 
 

--------------------------------------------------------------------------------

 
 
12.3         Notices.  Any notice, request or other communication required or
permitted hereunder shall be given in accordance with the Purchase Agreement.
 
12.4         Severability.  If one or more provisions of this Warrant are held
to be unenforceable under applicable law, such provision(s) shall be excluded
from this Warrant and the balance of this Warrant shall be interpreted as if
such provision(s) were so excluded and shall be enforceable in accordance with
its terms.
 
12.5         Successors and Assigns.  Neither this Warrant nor any rights
hereunder are transferable without the prior written consent of the
Company.  Notwithstanding the foregoing, the Holder shall be permitted to
transfer this Warrant to any affiliate (as that term is defined in the
Securities Act of 1933) of the Holder.  If a transfer is permitted pursuant to
this Section, the transfer shall be recorded on the books of the Company upon
the surrender of this Warrant, properly endorsed, to the Company at its
principal offices, and the payment to the Company of all transfer taxes and
other governmental charges imposed on such transfer.  In the event of a partial
transfer, the Company shall issue to the holders one or more appropriate new
warrants.  Subject to the foregoing, the provisions of this Warrant shall inure
to the benefit of, and be binding upon, the successors, assigns, heirs,
executors and administrators of the Company and the Holder.
 
12.6         Delays or Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to the Holder, upon any breach or default of the
Company under this Warrant shall impair any such right, power, or remedy of the
Holder nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring.  Any
waiver, permit, consent, or approval of any kind or character on the part of the
Holder of any breach or default under this Warrant or any waiver on the part of
the Holder of any provisions or conditions of this Warrant must be made in
writing and shall be effective only to the extent specifically set forth in such
writing.  All remedies, either under this Warrant or by law or otherwise
afforded to the Investors, shall be cumulative and not alternative.
 
12.7         Titles and Subtitles.  The titles of the paragraphs and
subparagraphs of this Warrant are for convenience of reference only and are not
to be considered in construing this Warrant.
 
12.8         Construction.  The language used in this Warrant will be deemed to
be the language chosen by the parties to express their mutual intent and no
rules of strict construction will be applied against any party.
 
12.9         Governing Law.  THIS WARRANT SHALL BE GOVERNED IN ALL RESPECTS BY
THE LAWS OF THE STATE OF NEW YORK AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN
NEW YORK RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK.
 
[Remainder of page intentionally left blank]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.


 
COPSYNC, INC.


By:                                           
       Name:
       Title:
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
NOTICE OF EXERCISE
 
TO:         COPsync, Inc.
[Address]
Attn:  Secretary
 
 
The undersigned hereby elects to purchase ______________ shares (the “Shares”)
of the Common Stock of COPsync, Inc. pursuant to the terms of the attached
Warrant and tenders herewith payment of the purchase price in full.
 
Please issue a certificate or certificates representing the Shares in the name
of the undersigned or in such other name as is specified below:
 
 


______________________
(Print Name)
 
Address:____________________
___________________________
 


 
 
The undersigned confirms that the undersigned is an “accredited investor,” and
that the Shares are being acquired for the account of the undersigned for
investment only and not with a view to, or for resale in connection with, the
distribution thereof, and that the undersigned has no present intention of
distributing or selling the Shares.
 
 


 
 


______________________                                    
______________________
(Date)                                                               
              (Signature)
 


______________________
(Print Name)
 
 
 

--------------------------------------------------------------------------------

 


NOTICE OF CASHLESS EXERCISE
 
 


 
 
TO: COPsync, Inc.
[Address]
Attn:  Secretary


 
The undersigned hereby elects to purchase ______________ shares (the “Shares”)
of the Common Stock of COPsync, Inc. pursuant to the cashless exercise provision
of Section 3 of the attached Warrant.
 
 
Please issue a certificate or certificates representing the Shares in the name
of the undersigned or in such other name as is specified below:
 
 


______________________
(Print Name)
Address:____________________
___________________________


 
The undersigned represents that the undersigned is an “accredited investor,” and
that the Shares are being acquired for the account of the undersigned for
investment and not with a view to, or for resale in connection with, the
distribution thereof, and that the undersigned has no present intention of
distributing or reselling such shares.
 


______________________                                    
______________________
(Date)                                                                   
          (Signature)


______________________
(Print Name)
 
 
 
 
 

--------------------------------------------------------------------------------

 